Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000856
                                                      17-OCT-2012
                                                      04:17 PM




                        NO. SCPW-12-0000856

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         ELIZABETH FISHER,
                       Petitioner/Defendant,

                                vs.

  THE HONORABLE HILARY B. GANGNES, JUDGE OF THE DISTRICT COURT
   OF THE FIRST CIRCUIT, HONOLULU DIVISION, STATE OF HAWAI#I,
                           Respondent,

                                and

                           LORNA SOUZA,
                      Respondent/Plaintiff.


                        ORIGINAL PROCEEDING
                     (CIV. NO. 1RC12-1-00925)

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Elizabeth Fisher’s
October 16, 2012 petition for a writ of mandamus/prohibition and
request for an immediate temporary stay, the documents attached
thereto and submitted in support thereof, and the record, it
appears that:   (1) as to petitioner’s request for an order
directing the respondent judge to recuse herself from all further
matters in Civil No. 1RC12-1-00925, petitioner can seek
appropriate relief in the district court and obtain appellate
review; (2) as to petitioner’s request for an order directing the
respondent judge to vacate the dismissal order and the sanction
award, petitioner can obtain appellate review; and (3) as to
petitioner’s request for an order directing the district court to
vacate “re-setting” the trial date on Ho#ohiki to October 18,
2012, petitioner can obtain appellate review.    Petitioner,
therefore, is not entitled to mandamus relief.    See Kema v.
Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (A
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action.    Such writs are
not intended to supersede the legal discretionary authority of
the lower courts, nor are they intended to serve as legal
remedies in lieu of normal appellate procedures.).    Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus/prohibition and request for an immediate temporary stay
is denied.
          DATED: Honolulu, Hawai#i, October 17, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack




                                2